Exhibit 10.2

AFFILIATED MANAGERS GROUP, INC.

2006 STOCK OPTION AND INCENTIVE PLAN

MAY 31, 2006

SECTION 1. GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the Affiliated Managers Group, Inc. 2006 Stock Option
and Incentive Plan (the “Plan”). The purpose of the Plan is to encourage and
enable the officers, employees, directors (including Independent Directors) and
other key persons (including consultants and advisors) of Affiliated Managers
Group, Inc. (the “Company”) and its Affiliates upon whose judgment, initiative
and efforts the Company largely depends for the successful conduct of its
business to acquire a proprietary interest in the Company. It is anticipated
that providing such persons with a direct stake in the Company’s welfare will
assure a closer identification of their interests with those of the Company,
thereby stimulating their efforts on the Company’s (or its Affiliates’) behalf
and strengthening their desire to remain with the Company (or its Affiliates).
In the case of an Award intended to be eligible for the performance-based
compensation exception under Section 162(m), the Plan and such Award shall be
construed to the maximum extent permitted by law in a manner consistent with
qualifying the Award for such exception.

The following terms shall be defined as set forth below:

“Act” means the Securities Exchange Act of 1934, as amended.

“Administrator” is defined in Section 2(a).

“Affiliate” means any corporation or other entity that stands in a relationship
to the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code. The Company may apply Sections 414(b) and 414(c) of the Code by
substituting “at least 50%” for “at least 80%” under Section 1563(a)(1), (2) and
(3) of the Code and Treas. Regs. § 1.414(c)-2; and may, to the extent permitted
under Section 409A, use “at least 20%” in lieu of “at least 50%”; provided, that
the lower ownership threshold described in this definition (50% or 20% as the
case may be) shall apply only if the same definition of affiliation is used
consistently with respect to all compensatory stock options or stock awards and
rights (whether under the Plan or another plan), and any designation of a
different permissible ownership threshold percentage may not be made effective
until 12 months after the adoption of such change (or such other period as
required by Section 409A). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A) apply.

“Award” or “Awards,” means Incentive Stock Options, Non-Qualified Stock Options
and SARs.

“Board” means the Board of Directors of the Company.

“Change of Control” is defined in Section 10.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

“Committee” means the Committee of the Board referred to in Section 2.

“Covered Employee” means an employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 12.

1


--------------------------------------------------------------------------------


“Fair Market Value”means, with respect to Stock, (i) for so long as such Stock
is readily tradeable on an established securities market (within the meaning of
Section 409A), the closing price on the trading day of the grant, and
(ii) otherwise, the fair market value of such Stock determined by the Committee
by a reasonable application of a reasonable valuation method (within the meaning
of Section 409A).

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

“Independent Director” means a member of the Board who is not also an employee
of the Company or any Affiliate and who, if a member of the Committee, meets the
requirements of such membership as set forth in Section 2(a).

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

“Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, unincorporated entity of any kind, governmental entity or any other
legal entity.

“Stock Appreciation Right” or “SAR” has the meaning set forth in Section 5.

“Section 409A” means Section 409A of the Code and the applicable regulatory
guidance thereunder (including, as applicable, proposed, final or temporary
regulations and Notice 2005-1).

“Stock” means the Common Stock, par value $.01 per share, of the Company,
subject to adjustments pursuant to Section 3.

SECTION 2. ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT
PARTICIPANTS AND DETERMINE AWARDS

(a)   Committee.   The Plan shall be administered by a committee of not less
than two Independent Directors (the “Administrator”). Each member of the
Committee shall be an “outside director” within the meaning of Section 162(m) of
the Code and the regulations promulgated thereunder and a “non-employee
director” within the meaning of Rule 16b-3(b)(3)(i) promulgated under the Act,
or any successor definition under said rule.

(b)   Powers of Administrator.   The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority, subject to terms and restrictions contained in the Plan,:

            (i)  to select the individuals to whom Awards may from time to time
be granted;

           (ii)  to determine the time or times of grant, and the extent, if
any, of Incentive Stock Options, Non-Qualified Stock Options and SARs, or any
combination of the foregoing, granted to any one or more participants;

          (iii)  to determine the number of shares of Stock to be covered by any
Award;

         (iv)  to determine and modify from time to time the terms and
conditions, including restrictions, not inconsistent with the terms of the Plan,
of any Award, which terms and conditions may differ among individual Awards and
participants, and to approve the form of written instruments evidencing the
Awards;

          (v)  to accelerate at any time the exercisability or vesting of all or
any portion of any Award or the lapsing at any time of any restrictions on
transfer of all or any portion of any Award;

         (vi)  subject to the provisions of Section 5(a)(ii), to extend at any
time the period in which Stock Options or SARs may be exercised;

2


--------------------------------------------------------------------------------


        (vii)  to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Stock and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the participant and whether and to what extent the Company shall pay
or credit amounts constituting interest (at rates determined by the
Administrator) or dividends or deemed dividends on such deferrals; and

       (viii)  at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award (including related written instruments); to make all determinations it
deems advisable for the administration of the Plan; to decide all disputes
arising in connection with the Plan; and to otherwise supervise the
administration of the Plan.

All decisions of and interpretations by the Administrator shall be binding on
all persons, including the Company and Plan participants.

(c)   Limited Delegation of Authority to Grant Awards.   The Administrator, in
its discretion, may delegate to the Chief Executive Officer of the Company all
or part of the Administrator’s authority and duties with respect to the granting
of Awards at Fair Market Value, but only with respect to individuals who are not
subject to the reporting and other provisions of Section 16 of the Act and who
are not Covered Employees. Any such delegation by the Administrator shall
include a limitation as to the amount of Awards that may be granted during the
period of the delegation and shall contain guidelines as to the determination of
the exercise price of any Option or SAR, any conversion ratio and the vesting
criteria. The Administrator may revoke or amend the terms of a delegation at any
time but such action shall not invalidate any prior actions of the
Administrator’s delegate or delegates that were consistent with the terms of the
Plan.

SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

(a)   Stock Issuable.   The maximum number of shares of Stock reserved and
available for issuance under the Plan shall be 3,000,000. For purposes of this
limitation, the shares of Stock underlying any Awards which are forfeited,
cancelled or satisfied without the issuance of Stock or otherwise terminated
(other than by exercise) shall be added back to the shares of Stock available
for issuance under the Plan. Any shares of Stock tendered by Plan participants
as full or partial payment to the Company upon exercise of Stock Options, shares
of Stock reserved for issuance upon the grant of SARs to the extent the number
of reserved shares exceeds the number of shares of Stock actually issued upon
exercise of the SARs, and shares of Stock withheld by, or otherwise remitted to,
the Company to satisfy a Plan participant’s tax withholding obligations upon the
exercise of Awards or upon any other payment or issuance of shares of Stock
under the Plan shall not be added back to the shares of Stock available for
issuance under the Plan. Subject to such overall limitation, shares of Stock may
be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options and SARs with respect to no more than
600,000 shares of Stock may be granted to any one individual participant during
any one calendar year period. The shares available for issuance under the Plan
may be authorized but unissued shares of Stock or shares of Stock reacquired by
the Company and held in its treasury.

(b)   Changes in Stock.   If, as a result of any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company’s capital stock, the outstanding
shares of Stock are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Stock or other
securities, the Administrator shall make appropriate adjustments in (i) the
maximum number of shares reserved for issuance under the Plan, (ii) the number
of Stock Options and SARs that can be granted to any one individual participant,
(iii) the number and kind of shares or other securities subject to any then
outstanding Stock Option and SAR Awards under the Plan, and (iv) the price for
each share subject to any then outstanding Stock Options and SARs under the
Plan, without changing the aggregate

3


--------------------------------------------------------------------------------


exercise price (i.e., the exercise price multiplied by the number of Stock
Option or SARs, as applicable) as to which such Stock Options or SARs remain
exercisable. The adjustment by the Administrator shall be final, binding and
conclusive. No fractional shares of Stock shall be issued under the Plan
resulting from any such adjustment, but the Administrator in its discretion may
make a cash payment in lieu of fractional shares.

The Administrator may also adjust the number of shares subject to outstanding
Awards and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Stock Option, without
the consent of the participant, if it would constitute a modification, extension
or renewal of the Option within the meaning of Section 424(h) of the Code.
Unless the Committee determines otherwise, any adjustment hereunder shall be
done on terms and conditions consistent with Section 409A and, in the case of
Awards intended to qualify for the performance-based compensation exception
Section 162(m) of the Code, having due regard for continued qualification for
that exception.

(c)   Certain Transactions.   In contemplation of and subject to the
consummation of a consolidation or merger or a sale, lease, exchange or other
transfer of all or substantially all of the assets of the Company in which
outstanding shares of Stock are exchanged for securities, cash or other property
of an unrelated corporation (or other business entity) or in the event of a
liquidation of the Company (in each case, a “Transaction”), the Board, and/or
the board of directors of any corporation (or other business entity) assuming
the obligations of the Company, may, in its discretion, take any one or more of
the following actions, as to outstanding Awards:  (i) provide that such Awards
shall be assumed or equivalent awards shall be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof), and/or (ii) upon written
notice to the participants, provide that all Awards will terminate immediately
prior to the consummation of the Transaction. In the event that, pursuant to
clause (ii) above, Awards will terminate immediately prior to the consummation
of the Transaction, all vested Awards shall be fully settled, in cash or in
kind, subject to Section 5(a), in an amount equal to the difference between
(A) the consideration payable per share of Stock pursuant to the business
combination (the “Merger Price”) times the number of shares of Stock subject to
such outstanding Stock Options or SARs (to the extent then exercisable at prices
not in excess of the Merger Price), as applicable, and (B) the respective
aggregate exercise price of all such outstanding Stock Options or SARs;
provided, however, that each participant shall be permitted, within a specified
period determined by the Administrator prior to the consummation of the
Transaction, to exercise all outstanding Stock Options and SARs, including any
that would not then be exercisable (but for this proviso), subject to the
consummation of the Transaction, and provided, further, that any restrictions on
transfer then in effect with respect to any outstanding Stock Options or SARs
shall lapse and be of no further force or effect.

(d)   Substitute Awards.   The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees of another
corporation who become employees of the Company or an Affiliate as the result of
a merger or consolidation of the employing corporation with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the employing corporation. The Administrator may direct that the substitute
awards be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances.

SECTION 4. ELIGIBILITY

Participants in the Plan will be those full and part-time officers, other
employees, directors (including Independent Directors) and key persons
(including consultants and advisors) of the Company and its Affiliates who are
responsible for or contribute to the management, growth or profitability of the
Company and its Affiliates as are selected from time to time by the
Administrator in its sole discretion.

4


--------------------------------------------------------------------------------


SECTION 5. STOCK OPTIONS & SARS

Any Stock Option or SAR granted under the Plan shall be in such form as the
Administrator may from time to time approve. Stock Options granted under the
Plan may be either Incentive Stock Options or Non-Qualified Stock Options.
Incentive Stock Options may be granted only to employees of the Company or any
Affiliate that is a “subsidiary corporation” within the meaning of
Section 424(f) of the Code. To the extent that any Option does not qualify as an
Incentive Stock Option, it shall be deemed a Non-Qualified Stock Option. No
Award shall be granted under the Plan more than ten (10) years after the
Effective Date of the Plan.

(a)   Grant of Awards.   The Administrator in its discretion may grant Stock
Options and SARs to any eligible person described in Section 4. Stock Options
and SARs granted pursuant to this Section 5(a) shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable. Grants of SARs will be settled in Common Stock and the Administrator
at the time of grant or thereafter may define the manner of determining the
excess in value of the shares of Common Stock.

(i)   Exercise Price.   The exercise price per share for the Stock covered by an
Award granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent of the
Fair Market Value on the date of grant. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than 10
percent of the combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation and an Incentive Stock Option is granted to
such employee, the option price of such Incentive Stock Option shall be not less
than 110 percent of the Fair Market Value on the grant date.

(ii)   Term.   The term of each Award shall be fixed by the Administrator, but
no Award shall be exercisable more than seven (7) years after the date the Award
is granted. If an employee owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation and an Incentive Stock Option is granted to such
employee, the term of such option shall be no more than five (5) years from the
date of grant.

(iii)   Exercisability; Rights of a Stockholder.   Awards shall become
exercisable at such time or times and any Stock issued or issuable thereunder
shall become free of any restrictions on transfer, whether or not in
installments, as shall be determined by the Administrator at or after the grant
date. The Administrator may at any time accelerate the exercisability or the
lapsing of any restriction on transfer, as the case may be, of all or any
portion of any Award. Participants shall have the rights of a stockholder only
as to shares acquired upon the exercise of an Award, subject to any applicable
restrictions on transfer on the issued Stock, and not as to any unexercised
Awards.

(iv)   Method of Exercise.   Awards may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares to be purchased (in case of Stock Options) or the number of shares as to
which an Award is being exercised (in case of SARs). In case of Stock Options,
payment of the purchase price may be made by one or more of the following
methods to the extent provided in the Option Award agreement:

          (A)  In cash, by certified or bank check or other instrument
acceptable to the Administrator;

          (B)  Through the delivery (or attestation to the ownership) of shares
of Stock that are not then subject to restrictions under any Company plan and
that have been purchased by the optionee on the open market or have been
beneficially owned by the optionee for at least six months, if permitted by the
Administrator in its discretion. Such surrendered shares shall be valued at Fair
Market Value on the exercise date; or

5


--------------------------------------------------------------------------------


          (C)  By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure.

Payment instruments will be received subject to collection. The delivery of
certificates representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in his stead in accordance with the provisions of the Stock
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Stock Option or
applicable provisions of laws. In the event an optionee chooses to pay the
purchase price by delivery of previously-owned shares of Stock through the
attestation method, the number of shares of Stock transferred to the optionee
upon the exercise of the Stock Option shall be net of the number of shares
attested to.

(v)   Annual Limit on Incentive Stock Options.   To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

(b)   Non-transferability of Awards.   No Stock Option or SAR shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution and all Stock Options and SARs shall be exercisable, during the
optionee’s lifetime, only by the optionee. Notwithstanding the foregoing, the
Administrator, in its sole discretion, may provide in the Award agreement
regarding a given Option or SAR that the optionee or holder of the SAR, as
applicable, may transfer, without consideration for the transfer, his
Non-Qualified Stock Options or SARs to members of his immediate family, to
trusts for the benefit of such family members, or to partnerships in which such
family members are the only partners, provided that the transferee (and, as
required by the Administrator, the beneficiaries, partners or members of such
transferee) agrees in writing with the Company to be bound by all of the terms
and conditions of this Plan and the applicable Option or SAR, as the case may
be.

(c)   Termination.   Subject to Section 7, immediately upon the cessation of the
Participant’s employment or other service relationship with the Company and its
Affiliates an Award requiring exercise will cease to be exercisable and all
Awards to the extent not already fully vested will be forfeited, (A) except as
may otherwise be provided by the Administrator either in the Award agreement or,
subject to Section 8 below, in writing after the Award agreement is issued (but
in all events subject to Section 5(a)(ii)), and (B) except that:

(i)     All Options and SARs held by a participant immediately prior to his or
her death, to the extent then exercisable, will remain exercisable by such
participant’s executor or administrator or the person or persons to whom the
Option or SAR is transferred by will or the applicable laws of descent and
distribution, in each case for the lesser of (i) the one year period ending with
the first anniversary of the participant’s death or (ii) the period ending on
the latest date on which such Option or SAR could have been exercised without
regard to this subsection (c), and shall thereupon terminate; and

(ii)    all Options and SARs held by the participant immediately prior to the
cessation of the Participant’s employment or other service relationship for
reasons other than death, to the extent then exercisable, will remain
exercisable for the lesser of (1) a period of three months or (2) the period
ending on the latest date on which such Option or SAR could have been exercised
without regard to this subsection (e), and shall thereupon terminate.

6


--------------------------------------------------------------------------------


(iii)   Unless the Administrator expressly provides otherwise, a participant’s
“employment or other service relationship with the Company and its Affiliates”
will be deemed to have ceased, in the case of an employee participant, upon
termination of the participant’s employment with the Company and its Affiliates
(whether or not the participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any other participant, when the service
relationship in respect of which the Award was granted terminates (whether or
not the Participant continues in the service of the Company or its Affiliates in
some other capacity).

SECTION 6. TAX WITHHOLDING

(a)   Payment by Participant.   Each participant shall, no later than the date
as of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the participant for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld with respect to such
income. The Company and its Affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the participant. The Company’s obligation to deliver stock certificates
to any participant is subject to and conditioned on tax obligations being
satisfied by the participant.

(b)   Payment in Stock.   Subject to approval by the Administrator, a
participant may elect to have the minimum tax withholding obligation satisfied,
in whole or in part, by (i) authorizing the Company to withhold from shares of
Stock to be issued pursuant to any Award a number of shares with an aggregate
Fair Market Value (as of the date the withholding is effected) that would
satisfy the minimum withholding amount due, or (ii) transferring to the Company
shares of Stock owned by the participant with an aggregate Fair Market Value (as
of the date the withholding is effected) that would satisfy the minimum
withholding amount due.

SECTION 7. TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

(a)    a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another; or

(b)    an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 8. AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. If and to the extent determined by the Administrator to be required by
the Code to ensure that Incentive Stock Options granted under the Plan are
qualified under Section 422 of the Code or to ensure that compensation earned
under Awards qualifies as performance-based compensation under Section 162(m) of
the Code, if and to the extent intended to so qualify, Plan amendments shall be
subject to approval by the Company stockholders entitled to vote at a meeting of
stockholders. Except as provided in Section 3(b) or 3(c), any action by the
Board or the Administrator to reduce the exercise price of any outstanding Award
or to cancel any outstanding Award and re-grant such Award at a lower exercise
price, shall be subject to approval by the Company’s stockholders entitled to
vote at a meeting of stockholders. Furthermore, if a Plan amendment would (i)
materially increase the benefits accruing to Participants under the Plan,
(ii) materially increase the number of securities that may be issued under the
Plan, or

7


--------------------------------------------------------------------------------


(iii) materially modify the requirements as to eligibility in the Plan, then,
such amendment shall be subject to approval by the Company’s stockholders
entitled to vote at a meeting of stockholders. Nothing in this Section 8 shall
limit the Board’s authority to take any action permitted pursuant to
Section 3(c).

SECTION 9. STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a participant, a
participant shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 10. CHANGE OF CONTROL PROVISIONS

Upon the occurrence of a Change of Control as defined in this Section 10:

(a)    Except as otherwise provided in the applicable Award agreement, each
outstanding Stock Option shall automatically become fully exercisable and free
of any restrictions on transfer.

(b)    “Change of Control” shall mean the occurrence of any one of the following
events:

(i)     any “person,” as such term is used in Sections 13(d) and 14(d) of the
Act (other than the Company, any of its Affiliates, or any trustee, fiduciary or
other person or entity holding securities under any employee benefit plan or
trust of the Company or any of its Affiliates), together with all “affiliates”
and “associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing 25 percent or more of the combined voting power of the Company’s
then outstanding securities having the right to vote in an election of the
Company’s Board of Directors (“Voting Securities”) (in such case other than as a
result of an acquisition of securities directly from the Company); or

(ii)    the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate 50 percent or more of the
voting shares of the corporation (or other business entity) issuing cash or
securities in the consolidation or merger (or of its ultimate parent, if any),
(B) any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) the liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to 25 percent or more of
the combined voting power of all then outstanding Voting Securities; provided,
however, that if any person referred to in this sentence shall thereafter become
the beneficial owner of any additional shares of Voting Securities (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company), then a “Change of
Control” shall be deemed to have occurred for purposes of the foregoing clause
(i).

8


--------------------------------------------------------------------------------


SECTION 11. GENERAL PROVISIONS

(a)   No Distribution; Compliance with Legal Requirements.   The Administrator
may require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied. The Administrator may require the placing of such stop-orders
and restrictive legends on certificates for Stock and Awards as it deems
appropriate.

(b)   Delivery of Stock Certificates.   Stock certificates to participants under
this Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the participant, at the participant’s last known
address on file with the Company.

(c)   Other Compensation Arrangements; No Employment Rights.   Nothing contained
in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases. The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Affiliate.

(d)   Trading Policy Restrictions.   Option exercises and other Awards under the
Plan shall be subject to such Company’s insider-trading-policy-related
restrictions, terms and conditions as may be established by the Administrator,
or in accordance with policies set by the Administrator, from time to time.

(e)   Application of Code Section 409A.   Awards under the Plan are intended
either to be exempt from the rules of Section 409A or to satisfy those rules,
and shall be construed accordingly. Granted Awards may be modified at any time,
in the Committee’s discretion, so as to increase the likelihood of exemption
from or compliance with the rules of Section 409A.

SECTION 12. EFFECTIVE DATE OF PLAN

This Plan is effective when approved by the Company’s stockholders.

SECTION 13. GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

9


--------------------------------------------------------------------------------